 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYIt has been found that the Respondent has engaged in the unfair labor prac-tice of refusing to bargain collectively with the chosen representative of itsemployees.Itwill therefore be recommended that it cease and desist there-from and from like and related conduct and it will further be recommendedthat the Respondent bargain collectively, upon request, with the Union as theexclusive representative of its employees in the aforesaid appropriate unit.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, I make the following :CONCLUSIONS OF LAW1.Blue Mountain District Council of Lumber and Sawmill Workers, affiliatedwith the United Brotherhood of Carpenters and Joiners of America, A. F. of L.,is a labor organization within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees, excluding office, clerical, andsupervisory employees as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9 (b) ofthe Act.3.Blue Mountain District Council of Lumber and Sawmill Workers, affiliatedwith the United Brotherhood of Carpenters and Joiners of America, A. F. of L.,was, on May 15, 1950, and at all times since has been the exclusive representativeof all the employees in the aforesaid unit for the purposes of collective bargain-ing within the meaning of Section 9 (a) of the Act.4.By refusing on and after June 20, 1950, to bargain collectively with theaforesaid Union as the exclusive representative of the employees in the appro-priate unit,Respondent has engaged in and is engaging in an unfair labor prac-tice within the meaning of Section 8 (a) (5) of the Act.5.By the aforesaid unfair labor practice, the Respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act, thereby engaging in an unfair labor practice within themeaningof Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practice is an unfair labor practice affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]MCCOMB MANUFACTURINGCOMPANY AND MRS.O.H. STRINGERandINTERNATIONAL LADIES' GARMENT WORKERS'UNION7A. F. L.CaseNo. 15-CA-235. July 26, 1951Decisionand OrderOn March 20, 1951, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in unfair laborpractices and recommending that it cease and desist therefrom and95 NLRB No. 82. McCOMB MANUFACTURING COMPANY597take certain affirmative action, as set forth in the copy of the Inter-.mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in other alleged unfair laborpractices and recommended that the complaint be dismissed in thisrespect.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.No exceptions were filed bythe General Counsel or the Union.The Board 1 has reviewed the rulings of the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.We find no merit in the Respondent's exception that the TrialExaminer erred in failing to sustain its motion to dismiss the com-plaint on the ground that the charge upon which the complaint isbased was not signed by anyone authorized at the time to file it.Theoriginal charges and the amended charges upon which the complaintwas predicated were filed on behalf of the Union by Margaret LaVallaand Mrs. Lillian Benson, respectively, who signed the charges as in-ternational representatives of the Union; LaValla also representedthe Union at the' hearing.The Act provides that the Board mayissue a complaint "whenever it is charged that any person has en-gaged in" unfair labor practices (Section 10 (b) ).The Board's Rulesand Regulations provide that such a charge "may be made by anyperson," including a labor organization.No showing of authorityto make the charge is necessary.Wilson do Company, Inc.,31 NLRB440; enforced 126 F. 2d 114 (C. A. 7) ; cert. den. 316 U. S. 699.Nor do we find merit in the Respondent's contention that the TrialExaminer should have sustained its motion to dismiss the complainton the ground that the record contains no proof of compliance by theUnion or its parent organization with the filing, requirements ofSection 9 (f), (g), and (h) of the Act at the time the complaint wasissued.The Act does not, as a condition to the exercise of its juris-diction, require pleading and proof by the Board that the Union hascomplied with these .requirements.N. L. R. B. v. Greensboro CocaCola Bottling Co.,180 F. 2d 840 (C. A. 4), March 6, 1950, 25 LRRM2499;N. L. R. B. v. Red RockCo., 187 F. 2d 76 (C. A. 5), February 15,1951, 27 LRRM 2355;N. L. R. B. v. Vulcan Forging Co.,188 F. 2d927 (C. A. 6), March 23, 1951, 27 LRRM 2534.Moreover, the Boardisadministratively satisfied that both the charging union and the'Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-member panel(ChairmanHerzog andMembers Murdockand Styles]. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDIA. F. of L., itsparent organization,have been in compliance at alltimes material hereto.SeeSunbeam Corporation,94 NLRB No. 134;Swift dd Company,94 NLRB No.137;cf.Highland ParkManufac-turing Company,340 U. S. 927.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, McComb Manu-facturing Company of McComb, Mississippi, and its officers, agents,successors, and assigns, shall :1.Cease and desist from interrogating its employees with respectto their membership in the Union or activities in its behalf; threaten-ing its employees with loss of employment or, that the plant will closeif the Union organizes its employees, or in any like or similar mannerinterfering with, restraining, or coercing its employees in the exerciseof the rights to self-organization, to form labor organizations, to joinor assistInternational Ladies' Garment Workers' Union, A. F. L., orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post at its plant in McComb; Mississippi, copies of the noticeattached hereto and marked "Appendix A." 2Copies of said notice,to be furnished by the Regional Director for the Fifteenth Region,shall, after being duly signed by the Respondent, be posted by it im-mediately upon receipt thereof, and maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for the Fifteenth Region in. writ-ing within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDEREDthat the complaint be dismissed insofar as italleges:(a)That the Respondent discriminatorily discharged andIn the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words"A Decision and Order" the words"A Decree ofthe United States Court of Appeals Enforcing." McCOMB MANUFACTURING COMPANY599failed to reinstate Opal Hayes, Laura Wingate, Katherine R. John-son, Viola M. Boyd, Katherine C. Johnson, Nelma Harvey, WillardJohnson, and Jensie Heck in violation of Section 8 (a) (3) of theAct; (b) that the Respondent told its employees that it had a list ofall employees who had joined the Union; and (c) that the co-Respond-ent,Mrs. O. H. Stringer, had engaged in and was engaging in unfairlabor practices affecting commerce.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees in any manner as totheir union activities, nor threaten them with loss of employmentor that we shall close the plant, or in any like or similar mannerinterfere with, restrain, or coerce our employees in the exerciseof their right to self-organization, to form labor organizations,to join or assist INTERNATIONAL LADIES' GARMENT WORKERS'UNION, A. F. L., or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.All our employees are free to become, remain, or refrain from be-coming members, of the above-named union or any other labor organi-zation except to the extent that this right may be affected by an agree-ment in conformity with Section 8 (a) (3) of the Act.MCCOMB MANUFACTURING COMPANY,Employer.By ----------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderUpon a second amended charge filed on April 18, 1950, by International Ladies'GarmentWorkers'Union,A. F. L., herein called the Union, the General Counsel 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the National Labor Relations Board' by the Regional Director for theFifteenth Region (New Orleans, Louisiana), on August 4, 1950, issued a com-plaint againstMcComb Manufacturing Company, herein called the Respondent,and Mrs. O. H. Stringer, herein called the co-Respondent, alleging that the Re-spondent and the co-Respondent had engaged in and were engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1) and(3) and Section 2 (6) and (7) of the Labor Management Relations Act, 1947,herein called the Act.Copies of the complaint, the charge, the first amendedcharge and the second amended charge, upon which the complaint was based,together with notice of hearing thereon, were duly served upon the Respondentand the Union. Copies of the complaint, the second amended charge,and noticeof hearing were duly served upon the co-Respondent.With respect to the unfair labor practices, the complaint, as amended atthe hearing,alleged insubstance that: (1) The Respondent discriminatorilydischarged and refused reinstatement to eight named employees because of theirmembership in and activities on behalf of the Union and in order to discourageunion membershipand activities of its other employees; and (2) the Respondentand the co-Respondent from May 10, 1949, to the date of,the complaint had (a)required supervisory personnel to determine and report to the Respondentpersonsactive in the Union ; (b) interrogated employees as to their membership in theUnion; (c) interrogated employees about visits of union representatives to theirhomes; (d) threatened employees with loss of jobs or other benefits because oftheir union membership and activities; (e) threatened the employees that theplant would close unless said.employees forgot about the Union ; (f) told em-ployees that the Respondent had a list of names of all employees who hadjoined the Union ; (g) offered to-employees steady employment if they wouldabandon the Union; (h) told discharged employees that said employees wouldbe rehired if they would abandon the Union ; (i) made promises of benefit toemployees to cause said employees to cease their union membership and activity ;and (j) by other acts and conduct interfered with, restrained, and coerced itsemployees in the exercise of their rights guaranteed in Section 7 of the Act.In its answer filed onAugust 29, 1950, and amended at the hearing, the Re-npondent admitted certain allegations of the complaint but denied the commissionof anyunfairlabor practices.The co-Respondent filed a letter on August 11,1950, in which the allegations of the complaint were denied and which has beenaccepted without objectionas ananswer and motion to dismiss the complaint bythe co-Respondent.Thereafter on August 29, 1950, the Respondent moved todismiss thecomplaint,to strike certain allegations from the complaint, and for a billof particulars.Trial Examiner Sydney S. Asher, Jr., denied the motions to dismiss the complaintand to strikecertain allegations;and granted in part, and denied. in part, theRespondent's motion for a bill of particulars.Pursuant to noticea hearingwas held in McComb, Mississippi, from November21, 1950, to December 1, 1950, inclusive, before W. Gerard Ryan, the undersignedTrialExaminer,duly designated by the Chief Trial. Examiner.The GeneralCounsel, the Respondent, the co-Respondent, and the Union participated in thehearing andwere affordedfull opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidencebearing uponthe issues.At theclose of the General Counsel's case-in-chief, the Respondent moved todismissthe complaint.Decision was reserved on the motionto dismiss the entire1 The General Counsel and his representative are herein referred.to as the GeneralCounsel ; and the National Labor Relations Board as the Board.. McCOMB MANUFACTURING COMPANY601complaint but the allegations contained in paragraph VII, subparagraphs (a),(g), (h), and (i), and the amended portion of the complaint with respectto paragraph VII insofar as it referred to Louis Alford and acts alleged to havebeen committed by him were also dismissed without objection. The allegationsin the complaint alleging that the co-Respondent was an agent, officer, or repre-sentative of the Respondent were also dismissed on the ground that there was noevidence in support thereof.At the conclusion of the testimony, the parties wereafforded opportunity to argue orally and to file briefs, proposed findings of fact,and conclusions of law.The Respondent moved for dismissal of the complaintfor failure of proof.Decision was thereupon reserved and is now disposed ofas hereinafter indicated.Motion by the co-Respondent to dismiss the complaintagainst her was granted.Briefs have been filed by the General Counsel andthe Respondent .2Upon the entire record in the case, and from my observation of the witnesses,I make the following :FINDINGS OF FACT*1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Mississippi corporation having its principal office andplace of business at McComb, Mississippi, where at all times since August 1949,ithas been engaged in the manufacture of nylon, rayon cloth, and lingerie.Between August 1949 and May 1950, the Respondent purchased raw materialsvalued in excess of $200,000, 90 percent of which came from States other thanthe State of Mississippi.During the same period, the Respondent manufacturedand sold products whose value was in excess of $100,000, all of which was soldin States other than the State of Mississippi.I find that the Respondent is engaged in commerce within the meaning ofthe Act.II- THE ORGANIZATION INVOLVEDInternational Ladies' Garment Workers' Union, A. F. L., is a labor organiza-tion which admits to membership employees of the Respondent.III. THE UNFAIR LABOR PRACTICESA. IntroductionThe Respondent came into existence in the latter part of July 1949, andoccupied the same premises which had previously been occupied by two previousconcerns which had given up the building.'During the month of August 1949,the Respondent undertook to train its first employees and engaged the servicesof Miss Helen Brown of Milwaukee, Wisconsin, to train its supervisors. Initiallyhired for 3 weeks, she remained in the capacity of head supervisor of the sewingdepartment for about 6 months. In the first week of September, the plant beganproduction at which time the'sewing department was moved to the second floorof the building.On October 3, 1949, the Respondent hired Robert I. Cole, anindustrial engineer, to develop and maintain production and quality standards.Cole guided Brown and her line supervisors in the build-up of the working force,2The time for filing briefs was extended, by an Associate Chief Trial Examiner toJanuary 11, 1951.3In making the findings herein, I have considered and weighed the entire evidence. Itwould needlessly burden this Report to set up all the testimony on disputed points. Suchtestimony or other evidence as is in conflict with the findings herein is not credited.'The latest occupant was a garment manufacturer known as Kay-Ruth. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDthe adoption of proper methods of work in the various operations performed bythe employees, the elimination of bottlenecks, and the flow of production of therequired quality and volume.While the first operations in the sewing depart-ment were from finished material, within a matter of weeks the new plant hadestablished all its present departments for the manufacture of lingerie, fromthe knitting of the fabric through dyeing and finishing of the cloth into andthrough the making of the garments ready for retail sale. Other departmentsof shipping, receiving, warehousing, and office administration were set up alongwith the manufacturing units.Most of the General Counsel's case was confinedto the period from September to November 30, 1949, during which there werefrom 34 to 42 supervisors.When Cole assumed his duties on October 3, therewere 126 employees in the plant, 73 of whom were in the sewing room ; a monthlater, there were 182 of whom 118 were in the sewing room ; and at the firstof December 1949, there. were 240 employees, 151 of whom were in the sewingroom.As of November 1, 1950, there were over 400 employees employed in theentire plant.Early in September 1949, the Union began its attempt to organize the Re-spondent's employees which has continued to the present time.For the timesmaterial to the complaint, the activity on the part of the Union, for the mostpart, had been the solicitation of members by personal calls from organizers whoindividually called on employees during their off-duty hours at their homes inthe evenings.The organizers obtained signatures from prospective members onthe promise that such information would be held strictly confidential and thatpolicy was maintained to the extent of not offering any signed union cards inevidence at the hearing. I mention this policy of secrecy as to which employeeshad joinedand the dates on which they had joined the Union because'it seemsto me to have an important bearing when weighing the evidence offered to provethat the Respondent knew that certain employees alleged to have been discrimi-natorily discharged had joined the Union or were active in its affairs. Corrobora-tive evidence in the form of written records is usually helpful when it becomesnecessary to fix the date when an.employee joined the Union in order to comparethat date with the date of discharge. Some employees who had joined the Unionwere ignorant of the identity of coemployees who also had joined. In view ofthat itrequires persuasiveproof that the Respondent knew that the allegeddischargees were members of, and/or engaged in, activities for the,Union, whensuch information was lacking even among the employees themselves in thecrucial early days of theorganizational campaign.B. The alleged discriminatory discharges'1.Opal HayesThe complaint alleged that the Respondent discharged Opal Hayes on October28, 1949, and thereafter failed and refused to reemploy her because of hermembership in and activities on behalf of the Union, and in order to discourageunion membership and activities of its other employees.The answer deniedthat she had been discriminatorily discharged or denied reemploymentand averredthat her termination was for legal and proper reasons.Hayes was employed bythe Respondent from July 27, 1949, to October 28, 1949. Prior to heremployment5 Supervisors of the Respondent within the meaning of the Act were : Maurice Perlstein,president;Richard Busby,manager;Robert Cole,engineer in charge of production ; HelenBrown,head supervisor in sewing department;and Line Supervisors Laura Dunnaway,Theo Terrell,Eunice Smith,Addie Barron,Eula Prescott,and Nellie Reeves.ForemanLippman replaced Helen Brown sometime in February 1950. ' McCOMB MANUFACTURING COMPANY603with the Respondent, she had been employed in the Kay-Ruth garment factoryfor approximately 6 years, during the last 2 of which she had been a supervisorover approximately 40 employees.Hayes was hired by Helen Brown to betrained with others for supervisors.A program was planned to train the girlsfor supervisors by teaching them all the machine operations required for themaking of women's slips and then teaching them to be inspectors.Hayes hadnot operated a sewing machine at her prior place of employment and whenhired told Brown that she did not like to work on sewing machines. Brownexplained that in order to be a supervisor she would have to be trained on the,sewing machines and work up. The first few days of her training she, like others,sewed on scraps in order to become familiar with the operations of the machine.After 3 or 4.days sewing scraps, she worked on the operation known as sewingseams on slips for approximately 3 or 4 weeks. In the latter part of August, ather own request, Hayes became an inspector and continued to be 'an inspectoruntil she was discharged.The work of inspector required trimming the threadsof the finished nylon slip and also examining it for workmanship, material, andgrease spots before it was sent to the shipping department as a first-class garment.As an inspector, her first supervisor was Eula Prescott, her second supervisorwas Laura Dunnaway, and about the middle of September she moved to thelinewhere Addle Barron was supervisor and remained under her supervisionduring the remainder of her employment.Hayes testified that she first became aware of union activities in late Septem-ber or early October approximately 4 weeks prior to October 27 when an organizerfor the Union asked her to sign a union card. Hayes did not join at that timebut said she was interested in the Union and asked for time to think it overand discuss it with other employees. She testified that her union activities con-sisted of talking about the Union with other employees who were in favor ofit and also talking with her supervisors ; and, with the exception of giving anapplication card for union membership to an employee, Georgia Mae Anding,on October 28, the day she was discharged, did not distribute any cards nor solicitany employees to join the Union.6Hayes testified that she discussed the Unionwith employees at the plant during rest periods and noon hours at which timesthe employees discussed the organizers, which employees' houses the organizershad visited, and whether it would be a good thing to have a union at the plant.Some of the employees, including those in favor of and those opposed to theUnion expressed the thought that the plant would close if the Union succeededin organizing the employees.On October 14, the day when Perlstein, the presi-dent of the Respondent, made his first speech to the employees, Hayes remarkedto Helen Brown that he had made a nice speech, to which Brown agreed.Hayesthen asked Brown what she thought of the Union organizing the employees, towhich Brown replied that she was neutral on the subject.Hayes then asked herif she had ever worked in a plant where it was organized and Brown repliedthat she had.When Hayes pursued the subject by asking Brown which condi-tions Brown would rather have at the Respondent's plant, she answered that itmade no difference to her and walked away. Hayes testified that the first timeSupervisor Smith spoke to her about the Union was 2 or 3 weeks before she wasdischarged when Smith asked her what she thought about the Union and Hayesreplied that she did not know. Then Smith said that it looked like the girlsought to do the right thing, to which Hayes again replied that she did not know.Smith then, according to Hayes, remarked, "Well, you know definitely that ifthere is a union formed in this plant that Mr. Perlstein will. close it down."9 Anding disputed Hayes on the date by testifying that it.was notOctober28, but aweek prior thereto that Hayes gave her the card.- 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDHayes replied that the railroad shop was organizing and inquired why the Re-spondent's employees could not organize.Smith answered,"Well,you say thatthe railroad shops are organizing,but they are not working now."Hayes said,"Yes, you just watch. The unions always get what they ask for, labor is alwaysgetting what they ask for and I can't see why ladies can't be organized as wellas men."In her testimony,Smith admitted that she did have conversation with'Hayes(first placing it in September but, on cross-examination,in October) inwhich the subject of the railroad shops organizing was discussed,and whenHayes said she did not see why the girls could not organize the same as themen replied to Hayes,"Neither do I."At another time, Hayes testified thatSmith directly asked her if she had joined the Union but Hayes,did not tell hershe had or had not joined;and that Smith passed by her inspecting table severalother times and expressed hopes that the employees would exercise good judgmentand not organize the Union.Hayes testified that she joined the Union in.October and "thinks"itwas onOctober 27.She testified further that never at any time while she was aninspector was she criticized by Brown or any other supervisor,except thatAddie Barron talked to her about wanting to be transferred to other jobs.? .Hayestestified further that she always inspected all the garments on her line;that attimes when there were no garments on her line to inspect she helped out byinspecting on other lines, and at numerous times when there was no work to beinspected,did other jobs on the floor;and that at Brown's direction she trainedtwo employees to be inspectors.She specifically denied that Brown ever toldher that unless she improved she would be discharged,and admitted that shesmoked every day at rest period in the rest room and once or twice during herentire employment had smoked during working hours in the rest room when therewas nothing else for her to do. She denied further that Brown or Barron hadever talked to her about the number of times she went to the rest room.Hayesalso admitted that she felt that Brown did not like her as well as some of theother girls and a few days after her discharge told Smith she felt Brown didnot like her and maybe she was the cause of her discharge.Hayes continuedto testify that in the late afternoon of October 28, Brown said that she hatedto tell her that Richard Busby, the manager,had told Brown to tell her that shewould not be needed any more because her production record was insufficient, towhich Hayes protested that Brown knew Hayes inspected all the garments herline required and she did not have work to do all the time ; whereupon Brownreplied that was what Busby had told her and Hayes could talk to Busby if shewanted to.Hayes thereupon similarly protested to Busby and informed himthat she needed her job and if he would rehire her she would be willing to takeany job in the plant where he saw fit to place her.Hayes testified that he repliedthat he would have to let her go and train someone else,but that as the plantgrew, more inspectors would have to be trained and when he saw where he coulduse her again he would call her which would possibly be in a week or two.Richard Busby testified that although he was production manager for theRespondent during the year 1949,he did not personally order the discharge ofany of the eight alleged to have been discriminatorily discharged.His versionof the conversation with Hayes was that it opened by her inquiring if he knewshe had been discharged to which he replied in the negative.He testified thatHayes admitted that she knew she did not produce well,that she was not satis-fied and wanted to be a supervisor;and that she inquired if there would not bea place for her, possibly in the shipping or pressing department or in the dye4The record does not disclose what Barron said to he McCOMB MANUFACTURING COMPANY605house.Busby testified that he told her if anything opened up and there was aplace he thought she could fill that she would be called back.He denied thathe gave any specific time within which she would be recalled.Helen Brown testified that during the first 2 weeks of Hayes' training on thesewing machines she found her to be discontented and "coaxed" her to stay on themachine because she knew that Hayes wanted to be a supervisor and it wasnecessary for her to have the required power machine training.When the timeCaine for the other trainees on the machines to begin their training as inspectors,Brown testified that Hayes asked if she too could not begin inspecting sayingthat she did not want to sew and would never learn because she did not like it.Brown then told her if she was an inspector without the sewing machine training,she could never recommend her to be a supervisor. Thereupon Hayes asked ifthere would not be a finishing department in the plant which she could supervise,but Brown informed her that she still would have to learn the sewing in orderto be a supervisor there.Brown transferred Hayes to inspecting about themiddle or latter part of August and testified that as an inspector she foundHayes to be restless, "not knowing what she wanted" and that Hayes kept in-quiring if there was not something else for her to do such as a finishing depart-ment which she could supervise.Brown testified that Hayes' work as an inspec-tor was good on some days and bad on other days; that her production wasvery poor and Brown tried to get her to increase it. In reply to Brown's inquiryas to how she was doing, Hayes replied, "I don't know. I don't think that Iwill ever 'make it."Brown answered that if she did not work, she would nevermake it.Brown further testified that the quality of her work as an inspectorinsofar as cleaning the garments and passing flaws in workmanship was inferiorand that her production did not increase nor the quality of her work improve.According to Brown, she spoke to Hayes many times about absenting herselffrom her workplace by wandering around the room or being in the rest room, andHayes complained that it tired her to stand still and she wanted a job where shecould wander around ; and when Brown cautioned her about smoking duringworking hours, Hayes replied that she had to have a smoke.Brown denied thatshe knew that Hayes had joined the Union ; and denied Hayes' testimony thatBusby had ordered Brown to discharge her and testified that Busby had notordered her to discharge Hayes. According to Brown when she dischargedHayes on October 28, Hayes inquired if she could see Busby and Brown agreed.Brown testified that Supervisor Barron had complained many times about Hayestaking back work to the operators, that Hayes was not nice about it and the girlshad objected.Brown testified that Hayes should have put defective work asidefor the supervisor or service girl to take to the sewing machine operators.Supervisor Addie Barron corroborated Brown as to the quantity and qualityof Hayes' work. She testified that both Robert Cole, the productionengineer,and Brown were pressing her because of Hayes' low production; but, instead ofdischarging her earlier, Barron had asked that Hayes be given another trial fora week or so and when there still was no improvement Hayes was dischargedby Brown.Robert Cole, then plant engineer for the Respondent, together with Brownand each line supervisor were responsible for the production output.As such,Cole testified that he observed the aptitudeand amountof production of theemployees.He testified that at the weekly meetings held with the supervisorshe usually required each supervisor to submit the names of three employees whowere the lowest producers.Hayes' work and her aptitude were discussed for atleast two meetings before she was discharged and that after he had reviewed herwork and worth as an employee he voiced his opinion that he did not want her 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDretained as an employee.With respect to the percent of efficiency recordsintroduced into evidence, Cole explained that in the beginning the inspectors kepttheir own production records and turned them over to the supervisors until suchtime as the Respondent was able to set ratings on inspectors. Such recordswhich were turned over to the supervisors were not kept by the Company withthe result that the production of Hayes is not, reflected on that record for theweeks prior to those listed.Hayes' percent of efficiency for the 3 weeks listed(presumably the last 3 weeks of her employment) is respectively: 18.2 percent;15.4 percent ; and 22.1 percent, which is the lowest rating for any of the inspectorslisted.On the accredited testimony of Brown, Cole, Busby, and Barron, I find thatOpal Hayes was discharged for cause.There is no evidence whatsoever in therecord to show that any. official of the Respondent or any supervisor knew thatHayes was a member of the Union or active in its behalf.' From Hayes' owntestimony she was not active in the Union's campaign, except for talking aboutthe Union with her fellow employees and supervisors.To her supervisors shewas noncommittal as to what she thought about the Union and on one occasionwhen Supervisor Smith directly asked her if she had joined the Union, Hayesdid not tell her that she had or had not joined.Her activity for the Unioncertainly could not have been particularly noticeable or marked, because shetook 4 weeks in which to "think it over" before joining on October 27. Thereis only the remote possibility that Smith may have drawn an inference ofsympathy for the Union from Hayes' remark inquiring why the girls in theplant could not have a union if the men in the railroad shops had one, towhich Smith replied that neither did she know. Since Smith was not hersupervisor, had no part in her discharge, and the time of such conversationwas so long before Hayes' discharge, a conclusion that it contributed to thereasons for her discharge would be highly speculative and based on nothingmore than surmise.Accordingly, I find that neither Hayes' membership in norher activities for the Union were known to the Respondent and were not thereasons for her discharge.The evidence is insufficient to support the allegationsin the complaint insofar as Opal Hayes is concerned, and, accordingly, to thatextent the complaint should be dismissed.2.Laura WingateThe complaint alleged that the Respondent discharged Laura Wingate onNovember 4, 1949, and thereafter failed and refused to reemploy her because ofher membership in and activities on behalf of the Union, and in order to dis-8The chart containing the efficiency percentages was prepared by the Respondent at therequest of the General Counsel prior to the hearing.No such chart was in existence priorto January 1950 when the Respondent first began to make such records.G The General Counsel in his brief states that prior to October 27, Hayes had spoken infavor of the Union to Eunice Smith and was known as an activeunionsupporter citing,in support of the statement that her favoritism toward the Union was common knowledge;the fact that Mayor Wall, knowing her to be a union supporter, spoke to Hayes in a res-taurant at noontime on the day she was discharged and urged her to try to persuadeemployees at the plant from joining the Union. The Respondent in its brief relies on thisepisode as tending to prove that Hayes was not known as an active union supporter.There is no proof in the record that Wall knew Hayes to be a union supporter. It wasstipulated that evidence as to Wall's conversation was offered only as background evidence,not binding on the Respondent and limited only to show that it was common knowledgethroughout the community that the Union was engaged in organizational activities.Atthat point in the record, the Respondent conceded that it knew the Union was organizingprior to October 14 pointing to the fact that it gave the General Counsel a copy ofPerlstein's speech to the employees on October 14. McCOMB MANUFACTURING COMPANY607courage union membership and activities of its other employees.'0The answerdenied that she had been discriminatorily discharged and averred that hertermination was for legal and proper reasons.Wingate wasemployed asa sewing machine operator from September 15, 1949,until her discharge on November 4.Her main job was sewing seams but forthe first 2 weeks of heremploymenthad also "darted"on the garments. Thehighlightsof Wingate's testimony are that she joined the Union in October 1949,but does not know the date;that her supervisor,Laura Dunnaway, once toldher that theRespondent had a list of the employees who had joined the Unionand the Company would dischargethem,but does not know how many days orweeks it was before her dischargethatDunnaway said it, except that it was inOctober ; thatabout everyday in the week before she was discharged Dunnawayasked her if she had signed a union card but Wingate denied at all times thatshe had signed a card and,finally, after Dunnaway had nagged her day after dayfor several days aboutthe Union,told her on the day before she was dischargedthat she hadjoined theUnion; that she saw Perlstein, the Respondent'spresi-dent, on November 4 shortly after her discharge to protest her discharge statingthat her production was greaterthan Gladys Honea's, who had not been dis-charged, to which Perlstein replied that he had come to McComb to build a plantand not tohave it torndown ; and that on the evening following her discharge,Dunnaway telephoned to say she was surprised when Wingate was laid off-that if Dunnaway had known she was goingto bedischarged,Wingate couldhave apologized for joining the Union,secured the return of her union card, andcontinued to work.The Respondent in its defense offered the testimony ofDunnaway and Perlstein,who denied the antiunion statements and conductattributed to them.Helen Brown and Robert Cole testified that the dischargewas for cause, not motivated by discriminatory reasons.Brown testified thatshe had spoken to Wingate more than once about her work; that she couldnot or would not follow instructions and that she discharged her for lowproduction output.Cole testified that Wingate was the first operator he workedwith in the sewing department in earlyOctober,;that she was very nervous,had a poor aptitude for the job,and held up the production of other operatorswho followed her operations;that he had sat at her machine and instructedher how to sew but when he left her she reverted to her own way ; and that at.the supervisors'meeting held the day before she was discharged he voiced hisopinion that she should be discharged.Cole testified further that there couldbe no comparison between the work of Honea and Wingate, for each performedseparate sewing operations,exceptwhen Honea did the same as Wingate becauseof lack of work for Honea and slow production on the part of Wingate.Whilethere is conflict in the testimony whether Wingate ever sewed as many as 6or 12 dozen per hour(standard production was 23 dozen)Dunnaway's testimonythatWingate never reached 50 percentefficiencyis borne out by the precentof efficiency records in evidence.Wingate testified that it was the people aroundher, not the machines,that made her nervous and that she once asked Brownto transfer her from sewing machine work to some other work. She testifiedthat her reasonfor the requestwas that she knew she could not make theproduction.Wingate demonstrated her unreliability as a witness, on cross-examination,by the following testimony :A. I wanted to get off the machine and I wanted to do it because I knewmore production was going to be pushed on me and I knew I couldn't do it.10 Laura Wingate is also referred to in the record at times as Laura Alice Wingate, andas Alice Wingate. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. You couldn't do what?A. Make the production.Q. And how long before you were discharged was that?A. I don't know, about four months,four weeks.Q. Give us your best estimate.A. It was in November while I was working there.Q. No. You mean,itwas in November that you told Helen Brown thatyou would like to be moved off the machine?A. No. I didn't work but three or four days in November.Q.Why did you say it was in November, then?A. I said it was in October.I didn't say it was in November.Q.What part of October?The middle?Or the end?A. I don't know. It was in October while I was working.Q. Now, just what did you say to Helen Brown?A. I asked her could she move me on another job that that lint wasterrible.Q. And what was the lint doing?A.Well,I was afraid.it would cause me to have asthma.Q. It wasn't giving you trouble with the asthma already?A. No, not any more than anything else.Q.What other job did you ask for?A. I don't remember just what I asked her. I just asked her to move meoff the machine,Q. And that was the reason you wanted to be moved?On account of thelint?A. That is about it, yes.That is the only reason.Q. And that is the only reason?A. Yes.Q. . . . What did you mean a while ago when you said that you knew youcouldn't make production.and that was the reason you wanted to be movedoff the machine?A. I didn't say I couldn'tmake production.I said I could make it ifanybody else could.Q. You didn't say a moment ago that you knew you couldn'tmake theproduction?A. I don't think I said I knew I couldn't make production.Q. So the only reason that you wanted to be moved off the machine was thatthe lint was bothering you and you were afraid it was going to bother yourasthma?A. That is right.The above testimony elicited from Wingate on cross-examination unwittinglycorroborated the Respondent's defense by admitting that she herself knew shecould not make the production quota.On theaccredited testimony of Dunnaway,Brown,Cole, and Perlstein,I find that Wingate was discharged'for cause.Theevidence is insufficient to support the allegations in the complaint insofar as LauraWingate is concerned and accordingly to that extent the complaint should bedismissed.3.Viola M. BoydThe complaint alleged that the Respondent discharged Viola M. Boyd onNovember 4, 1949, and thereafter failed and,refused to reemploy her becauseof her membership in and activities on behalf of the Union and in order to McCOMB MANUFACTURING COMPANY609discourage union membership and activities of its other employees.The answerdenied that she had been discriminatorily discharged and averred that hertermination from employment was for legal and proper reasons. Boyd washired on September7, 1949, andoperated a sewing machine as a side seameruntil the week prior to her discharge.During the last week of her employmentfrom October 31 through November 4 she was an inspector,succeeding OpalHayes who was discharged on October 28. She signed a union card aboutOctober 12 or 15, and thereafter became active in the Union's campaign. Shesupplied the Union with names and addresses for its organizers to visit andaccompanied them to employees' homes and talked to them. She talked to thegirls in the plant every day, before and after work,at noontime and recess.Her activity on behalf of the Union was known to the Respondent.In the restroom on the day after she signed her union card she solicited several girls tojoin in the presence of her supervisor,Addie Barron,while discussion was hadamong the girls whether it was a good idea to have a union in the plant.Barrontold the girls at that time that she had worked in shops that were organizedin which there were very good working conditions.Other employees had alsoreported to Barron that Boyd had asked them to join the Union and asked Bar-ron's advice to which Barron replied that was for each to decide for herself.One week before she was discharged, Boyd testified thatHelenBrown had toldher that her production record was not as high as it should be and she was beingtransferred from operating a sewing machine to inspecting garments and thatif she could not qualify as an inspector in that week she would be discharged.Boyd testified further that she protested it was not fair to expect her to be ableto do what was expected of her as an inspector in 1 week.During that week,Boyd testified that her supervisors,Barron and Brown, told her they thought shewould make a good inspector ; nevertheless on Monday, November 7, she wasdischarged for the reason given to her that her production was not sufficient.At that time she asked Richard Busby, the manager, if he thought she shouldmake production as an inspector in 41/2 days to which he replied in the affirma-tive and handed her her pay check.In the following week,Boyd testified thatshe telephoned to Maurice Perlstein,the Respondent's president,and told himthat the co-Respondent, Stringer, had informed her she would get her job backif Boyd would tell Perlstein she was sorry she joined the Union and that Perl-stein replied that he could not discuss the matter over the telephone but hewould be glad to talk to her at the plant. On cross-examination, Boyd deniedspending an excessive amount of time away from her work in the rest room ;and claimed that her production was as good as anyone else's. She furtherdenied that when Brown transferred her to inspecting work, she told her tostay at her inspecting table or she would be discharged-and then stated she"did not remember"Brown telling her that.She repeated that she had spokenopenly in the plant about the Union from the day she joined and that everyoneheard her; but admitted that she did not know the union organizers were in towncontacting employees as early as September until they contacted her on October12 or 15, the day she signed the union card.After her discharge, she workedwith the union organizers for the following year and it was stipulated thatBoyd received salary checks from the Union in stated amounts after herdischarge..Helen Brown and Addie Barron,whose testimony I credit, both testified thatin spite of their efforts to help Boyd improve the quantity and quality of herwork,she failed to do so.Her weekly percent of efficiency for her 7 weeks asa machine operator were respectively : 6.6 percent;20 percent ; 16 percent ; 25percent ; 20.5 percent;22.5 percent;and 23 percent.Her work record was 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscussed several times at the weekly supervisors' meetings. It was shownthat not only did Boyd spend an unusual amount of time away from her work-place, but the quality of her work was poor and her production low. Coleat that timewas insistingthat Barron increase the production of the girls onher line and weed out those who did not improve. Boyd urged Barron to lether keep her job because she was a widow with two children to support andBarron for that reason put off discharging her. A week prior to her discharge,Brown told Boyd that the Company could not spend any more time with her ;that Brown was satisfied Boyd could never be an operator because she could notget her production out. It was at that moment, on the verge of imminent dis-charge, that Boyd asked Brown to transfer her to inspecting work. Brownagreed provided Boyd was willing to stay at her place of work and show Barronthat she was interested in working.According to Brown, not only did Boydfail to improve but became worse.As an inspector Boyd was careless and sloppyin her work. She failed to clean garments properly, discarded numerous gar-ments as "seconds" which could have been used and which later were reinspectedand classified "firsts."Perlstein's testimony is credited that when Boyd tele-phoned to him she said she used to work there and would like her job back;that he told her to apply in the usual manner ; that when she told him that Mrs.Stringer had said she could have her job back if she got her card back from theUnion, he inquired who Mrs. Stringer was and then told Boyd that Stringer hadno authority to speak for the Respondent, and that if she wanted her job againto apply in the regular manner. I have considered the emphasis laid by GeneralCounsel on the fact that Boyd was transferred to the job of inspector and dis-charged after a trial period of only 41/2 days.Standing alone, without explana-tion, such circumstance might well be significant in spelling out discriminatorydischarge.But when the fact that she was discharged after 41/2 days' trial isviewed against the background of 7 weeks' poor work as an operator, that thetransfer was made at her own request, and that her work as an inspector gaveno indication that she would be any better than she was as an operator, suchdischarge after such a short trial period loses its significance.At best it couldbe nothing more than surmise and suspicion which is insufficient to establishviolation of the Act. I believe and find that giving to Boyd another opportunityto make good as an inspector when she had made such a poor record of productionas an operator, was not a scheme to transfer her and then fire her after a week'strial as an attempt to cover up a discriminatory discharge, but actually wasmade in good faith by the Respondent who had every justification to dischargeher on October 28 on the basis of her production record as an operator. Insteadof tending to prove that her transfer to inspector was a maneuver to cloak adiscriminatory discharge, it tends to prove to me that she was being given everyopportunity to find a job that she could perform without regard to her knownmembership and activities for the Union. . Neither do I credit Boyd's testimonythat Brown and Barron told her in her last week of employment that she wouldmake a good inspector ; nor that Boyd, at the time she was transferred to in-specting, protested that a week's trial would be unfair. In view of Boyd's con-tinued poor work record, the efforts of Barron and Brown to help her improveher work and giving her an opportunity to do another job by transferring her ather own request to inspector, I am convinced that her discharge was not moti-vated by discriminatory reasons but was for cause and I so find.The evidenceis insufficient to support the allegations of the complaint insofar as it refers toViola M. Boyd and, accordingly, to that extent, the complaint should be dismissed. McCOMB MANUFACTURING COMPANY4.Katherine C. Johnson611The complaint alleged that the Respondent discharged Katherine C. Johnsonon November 11, 1949, because of her membership in and activities on behalf ofthe Union and thereafter failed to rehire her, and in order to discourage unionmembership and activities of its other employees.The answer denied that shehad been discriminatorily discharged and averred that the discharge was forlegal and proper reasons.Katherine C. Johnson was employed as a machine operator on September27, 1940, sewing elastic around the legs of panties.Since that particular sewingoperation was more difficult than other work on the garment, the training period.was 12 weeks, compared to an 8-week training period for other sewing opera-tions.Two weeks before her discharge her work had been discussed at super-visors'meetings and on November 7 she was warned to improve her production.On November 11 her supervisor, Theo Terrell, discharged her and gave her aslipwhich stated the cause for discharge was "production and training not onschedule."She was told that she was let go because her production was low;but when the Company establisheda training line sometimein the future whenproduction was better she would be called back. Johnson thereupon repliedto Terrell that she need not strain herself about calling her back to work.When discharged, she was producing from 1Y/ to 2 dozen garments per hourinstead of an expected 3 dozen per hour for that period in hef training" Fullproduction requirements were 5 dozen per hour but 100 percent efficiency wasnot expected at that time.Production of 2 dozen instead of 3 dozen per hourwould therefore mean she was producing at the rate of 40 percent when 60percent was expected.The percentage of efficiency chart submitted for hershows that she attained 18.2 percent each week for the first 3 weeks of her em-ployment and 38 percent, 35.9 percent, and 42.2 percent for the last 3 weeks.Katherine C. Johnson joined the Union around November 1, 1949.Her unionactivities consisted of. talking to some girls in the plant about the Union andhanding application cards in the plant to employees Katherine R. Johnsonand Jensie Heck.After giving the card to Katherine R. Johnson in the weekprior to November 4, Johnson returned it before noon unsigned.At first Kather-ine C. Johnson testified that in the week prior to her discharge she got Heck tosign a card at noon hour. Later, she corrected that by saying Heck did notreturn the card because Heck had already signed one." The other instance ofunion activity testified to by Katherine C. Johnson was that'she brought unionleaflets in a brown paper bag into the plant early in the morning of November11, the day of her discharge; that she put them in the rest room of the plantbefore 7 a. in., while several employees were there but she spoke to no one inthere ; that on her way from the rest room she discussed the leaflets with hersister-in-law and coemployee, Blanche Freeman, who was outside the rest room.She testified further that Supervisor Eunice Smith came to her machine andasked her if she had left a brown paper bag in the rest room to which shereplied that shehad not;"and that she was discharged later that same day.Two witnesses for the General Counsel dispute Katherine C. Johnson concern-ing the date when she brought the leaflets into the plant.Nelma Harvey, whowas also discharged on that same day, testified that the leaflets were put in the"For 2 weeks prior to November 11, Supervisor Terrell had made hourly checks on thenumber.of garments produced by the operators.17Heck testified that she joined the Union on October 28.is Smith had examined the brown paper bag and found it to contain union leafiefs.961974-52-vol. 95-40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDrest room a day or two before her discharge and that Supervisor Smith askedHarvey if she knew who had brought them in.When Harvey replied that shedid not know, Smith, according to Harvey, requested her to find out the girl whohad done it.Harvey later reported to Smith that she had not found out theidentity of the girl who had brought in the leaflets. It was stipulated that ifBlanche Freeman had been called by the General Counsel she would have testi-fied that she (Freeman) had been questioned about the leaflets around Novem-ber 1.Richard Busby, for the Respondent, fixed the time when they werebrought into the plant to be before October 14 because he stated he had definitelydiscussed the matter with Perlstein, the president, prior to October 14, whichwas the date of Perlstein's first speech to the employees. Thus the evidencerelied upon to provide a foundation for an inference that the Respondent musthave known that Katherine C. Johnson brought the leaflets into the plant onNovember 1.1 and because of that precipitately discharged her a few hours lateris insufficient.I find the evidence is insufficient to establish that the Respondenthad any knowledge that Katherine C. Johnson was a member of the Union orhad taken any part in union activities." The evidence supports the defensethat she was discharged for cause, and I so find.The evidence is insufficient tosupport the allegations of the complaint insofar as it relates to Katherine C.Johnson and to that extent the complaint should be dismissed.5.Katherine R. JohnsonThe complaint alleged that Katherine R. Johnson was discharged by theRespondent on November 4, 1949, because of her membership in and activitiesin behalf of the Union and in order to discourage membership and activities ofits other employees.The answer denied that she had been discriminatorilydischarged and averred that she was terminated for legal and proper reasons.Katherine R. Johnson did not belong to the Union and was not active in itsaffairs.She knew the Union was attempting to organize the Respondent'semployees, but testified that she did not know what a union was or "what it stoodfor."The General Counsel contends that Katherine R. Johnson was dischargedby mistake ; that the Respondent had meant to discharge discriminatorily Kath-, erine C. Johnson on November 4, but through mistaken identity Katherine R.Johnson was discharged.The Respondent contends that she was discharged forcause and not through mistake.In the week prior to November 4, Katherine C. Johnson had given' her a unionapplication card but she returned it unsigned.Her percent of efficiency attainedweekly was : 11.9 percent ; 25 percent ; 28.8 percent ; 25.5 percent ; 42.5 percent ;and 35.5 percent.Her work performance prior to her discharge had been dis-cussed by her supervisors for at least two meetings a week apart and she finallywas discharged on November 4, after several warnings, for the reasons statedon her separation slip, discussedinfra.When she was discharged she sought outMaurice Perlstein, the Respondent's president, told him that she had not signeda union card and that she thought he had made a mistake, because there were14 In making this finding I have considered carefully the testimony of Katherine R.Johnson and Maurice Perlstein in connection with the discharge of Katherine R. Johnson,infra,and find that even though Katherine R. Johnson suggested to Perlstein when shewas discharged on November 4 that she was being mistaken for Katherine C. Johnson,she did not tell him that Katherine C. Johnsonwasa member of the Union nor engagingin its activities.She stated her reasons for believing a mistake had been made were thatthere were two Johnsons who sewed.elastic and that she(Katherine R. Johnson) hadbeen praised for her work.When Perlstein asked her why she was so sure she told himthat she had always been told she had been doing good work. McCOMB MANUFACTURING COMPANY613two Katherine Johnsons who ran sewing machines.When Peristein asked herwhy she was so sure, she replied that she had been told she was doing good work ;and if she had not been doing so, she did not want them telling her that she was.Katherine R. Johnson did not tell Perlstein that Katherine C. Johnson was a:member of the Union nor that she had been solicited by Katherine C. Johnsonto join the Union.Peristein told her he would look into the situation, askedher for her address to identify which Johnson she was, and told her if a mistakehad been made it would be corrected ; and that later on when a training schoolwould be set up, some of the presently discharged employees whom they did nothave a chance then to train thoroughly would be taken back.Katherine R..Johnson was recalled for work by the Respondent on March 6, 1950, and follow-lug her return to work had several different jobs with the Respondent.TheGeneral Counsel contends that the separation slip of Katherine R. Johnsonshowing reasons for her discharge as compared. with the separation slip ofKatherine C. Johnson and other employees is proof of discriminatory discharge,through error, of Katherine R. Johnson and discriminatory refusal to reemployKatherine C. Johnson and other discharged employees.Respondent listed fivereasons for the discharge of Katherine R. Johnson : "(1) bad quality (2) poorperformance (3) waste materials (4) can't catch on to her job (5) needs toomuch supervision."The separation slip of Katherine C. Johnson, as those ofother employees shows one reason "production and training not on schedule."To prove the mistaken identity theory that Katherine R. Johnson was discrimina-torily discharged on November 4, it must be, established that the Respondenthad known of Katherine C. Johnson's membership in and/or activities on behalfof the Union prior to November 4; and had on or prior to that date selectedKatherine C. Johnson for discriminatory discharge. The comparison of the sep-aration slips will not supply proof or an inference of discriminatory dischargein the absence of such knowledge on the part of the Respondent. There is nosuch proof in the record.Since I have found,supra,that the Respondent had noknowledge that Katherine C. Johnson was a member of the Union or active in itsaffairs and did not discriminatorily discharge Katherine C. Johnson, it followsthat Katherine R. Johnson was not discriminatorily discharged in the mistakenbelief that she was Katherine C. Johnson, and I so find.The evidence is insuffi-cient to support the allegations of the complaint insofar as it relates to KatherineR. Johnson and to that extent the complaint should be dismissed;6.Jensie HeckThe complaint alleged that the Respondent discharged Jensie Heck on orabout March 6, 1950, and thereafter refused to reemploy her. because of hermembership in and activities on behalf of the Union and in order to discourageunionmembership and activities of its other employees.The answer deniedthat she was discharged for discriminatory reasons and averred that her ter-mination was for legal and proper reasons.Heck worked as a sewing machine operator from October 12, 1949, until March7, 1950, with the exception of a period during which she was laid off (January14, 1950-February 14, 1950).On Friday, March 3, 1950, Heck was laid off forlack of work caused by shortage of elastic.On her separation slip, signed byForeman Lippman, she was rated as having good skill, medium production, andaverage deportment.Heck had signed a union card on October 28, 1949, andhad solicited members. for the Union away from the plant during nonworkinghours,from time to time. She provided the use of her automobile in which sheand organizersfor the Union rode on visits to employees' homes.During. the 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod of her layoff(January 14-February 14) she went around "more thanever" with the organizers soliciting signatures.She did not solicit any signa-tures at the plant and by her own admission kept her membership in theUnion "a little bit of a secret"insofar as the plant was concerned until Saturday,.March 4, 1950, which is the first time the record indicates that the Respondenthad any knowledge of her union membership or activities.On that date,having:been told by her cousin,who was, secretary of the local chamber of commerce,.that a member of the chamber of commerce had. requested her to tell Heck to.withdraw from the Union or she would not have a job, Heck went to the plantand talked with the manager,Richard Busby.She told Busby about the message-she had received,informed him she had signed a union card, would not withdrawit, and was 100 percent for organized labor.Busby told her that the Respondent.had nothing to do with the chamber of commerce and it was the policy of theRespondent that she was free to join the Union.At the same time he also.indicated to her that the Respondent disapproved having its plant organized and.cited an hypothetical example that if she and Busby operated a filling station,.they would want their employees to run it as Busby & Heck would desire and.not as the employees saw fit, in order to make a profit.During the conversation,with Busby, she also told him ". . . I didn't plan to continue to do my workas I had been doing it and hoped that he didn't feel hard toward me about it,.and I felt like if anybody made production that I could be one of those that made-it."Busby replied,"That is the kind of girls we need, Jensie.We need some-body that has that attitude."Busby assured her the Respondent had no,complaint regarding her production..Believing that she was to return to work on Tuesday,March 7, Heck reportedfor work and after punching in at the time clock went directly to her machine.Another employee was sitting there but left when Heck asked her what she was,doing there.Afterworking approximately 20 minutes,Foreman Lippmanaskedher what she was-doing and who had asked her to come to work. Heckreplied that Supervisor Nellie Reeves had told her to come in which Reevesdenied.An argument then ensued between Heck and Reeves during the courseof which Heck called Reeves and Lippman uncomplimentary names. Lippmaninquired,"Who do you think is running this,Jensie? to which Heck replied,"Well,I guess you are Mr. Lippman; but I think you had better get a supervisorwho won't get things so confused and cause arguments."Lippman thereupontoldHeck to go home and stay home until he called her. Heck then left theplant and has never been recalled,although following an unsuccessful attemptto telephone Lippman she went to the plant and asked him to confirm herunderstanding that she was to stay home until he sent for her, which he did.Later in the afternoon of March 7, Supervisor Reeves informed Lippman thatif he ever brought Heck back to work she. (Reeves)would quit her job.Lippmanagreed not to reinstate Heck.The General Counsel in his brief emphasized the point that Lippman did notimmediately discharge Heck for her conduct in calling her supervisor and fore-man uncomplimentary names but waited until that afternoon until Reeves toldhim he had the alternative of employing Reeves or Heck and terms such a se-quence of events incredible.To me it is clear that Heck's discharge was not fordiscriminatory reasons but was traceable to her conduct in the plant on March7; undoubtedly willing to overlook it at the time.as not calling for discharge,he later had to make his choice when Reeves in the afternoon gave him the alter-native of choosing between her and Heck.Thus, what had begun as a businessdispute developed into a matter of mounting personal pique involving injuredfeelings as far as Reeves was concerned until she demanded and obtained Lipp- McCOMB MANUFACTURING COMPANY615man's assurance that he would not recall Heck. I find the evidence is insufficientto support the allegations of the complaint insofar as Jensie Heck is concerned.and accordingly to that extent the complaint should be dismissed.7.Nelma HarveyThe complaint alleged that the Respondent discharged Nelma Harvey on No-vember 11,1949, because of her membership in and activities on behalf of theUnion and in order to discourage membership and activities of its other em-ployees.The answer denied that she had been discriminatorily discharged and.averred she had been terminated for legal and proper reasons.Harvey was first employed by the Respondent on September 27, 1949, andworked until her discharge on November 11, 1949. She was recalled to work onFebruary 14, 1950, and laid off on May 9, 1950.She has been working for theRespondent since she was recalled on May 24, 1950.Harvey did not join theUnion until after she returned to work in February 1950.The General CounselHarvey was a supporter of the Union.During her employment,she operated a power sewing machine,hemming theflare leg of panties.As shownsupra,Helen Brown was the supervisor in chargeof the entire sewing department and Eunice Smith, Brown's assistant,was thesupervisor in charge of the floor.On and after October 22,1949, Nellie Reeveswas Harvey's immediate supervisor.About 10 days prior to her discharge onNovember 11, 1949,Harvey informed Smith that the employees were trying toform a Union and asked for Smith's opinion.Smith replied that she did notthink it was a good thing at that time when the plant was just getting started.Approximately 1 week before her discharge,Harvey had a discussion with TheoTerrell, also a supervisor(not however over Harvey)during which Harvey saidthat the Union was a "good thing" and chided Terrell that she had set an exampleby quitting and then returned to work for higher wages.Terrell replied theybetter leave the Union alone-that it was not a thing for them and the employeesdid not need it.A day or two before her discharge,Supervisor Smith asked Har-vey if she knew who put some union circulars in the rest room and when Harveyreplied that she did not know and was not having anything to do with the Union,Smith asked her to go into the rest room during recess and ask who had putit there, Smith opining that they might lose their jobs if the Union came in andsaying to Harvey, "You better find out who put it in there,you might lose yourjob."WhenHarvey went to the rest room at recess, Smith was there and Harveyasked the girls no questions.Later that same day, before the afternoon recess,Harvey told Smith that she could not find out who had put the leaflets in the restroom and informed Smith, "I haven't anything else to do with it."A day or twolater, on November 11, 1.949, at approximately 3: 45 in the afternoon,SupervisorReeves notified Harvey that she would have to let her go, to which Harvey replied,"Okay," turned off her machine and left.Harvey then sought out the plant man-ager, Richard Busby,and told him that if he was laying her off because of theUnion, that she had not joined the Union.Busby then placed a telephone call but.although she was present she does not know to whom he spoke nor what he said.After concluding his conversation on the telephone, he told her that she would berecalled and put on a training line when they started to train more people.TheGeneral Counsel submits the case of Harvey on the basis of her efficiency ratingfor the 7 weeks preceding her discharge on November 11, which is set forth to befor each week respectively : 3.0 percent;6.4 percent;23.7 percent;34.5 percent ;-49.7 percent;47.50 percent;and 49.7 percent.Harvey's percent of efficiency rat-ing is not solely determinative of the issue presented.Her chart shows a very 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDmarked improvement for the first 4 weeks, and then an average of 48.96 percent.for the last 3 weeks.Supervisor Reeves decided to discharge her after her workhad been discussed at supervisors' meetings and when, in Reeves opinion, she-had shown no improvement after repeatedwarningsby Reeves.Robert Cole,plant engineer who also participated in supervisors' meetings, had observed thather work was slow and of poor quality. The General Counsel maintains that thechart disproves the Respondent's defense that Harvey's production was low,.while.the Respondent contends the chart supports its contention.Whether theefficiency attained is high, medium, or low is not clear from the record.Nor canHarvey's percent be compared with the ratings given other hemmers named on the.chart because their work included different operations on different machines thanHarvey performed.The record' is not sufficiently clear to establish that thechart, in and of itself, supports-either the contention of the General Counsel or theRespondent.I find there is no evidence to support the allegations of the complaint thatHarvey was discharged because of her membership in or activitieson behalf'of the Union ; or to support the contention that her discharge was the result ofmistaken belief by the Respondent that she was a supporter of the Union. I.can find no instance in the record where the Respondent could have any basis folmistakenly believing that Harvey belonged to the Union or was active therein.prior to February 1950.Harvey's remarks to Supervisors Theo Terrell andEunice Smith,supra,.werenot enough for the Respondent to conclude mistakenlythat she belonged to the Union, was active therein, or a supporter thereof par-ticularly when she had so positively declared later that she was not a member-and wanted no part of the Union. The complaint with respect to Nelma Harveyshould be dismissed.8.Willard JohnsonThe complaint alleged that the Respondent discharged Willard Johnson and.thereafter refused to reemploy him because of his membership in and activities.on behalf of the Union and in order to discourage union membership andactivities of its other employees.The complaint was amended at the hearingto read that he was discharged on January 10, 1950; recalled on or about February20; and then discharged on or about March 8, 1950. The answer denied thathe had been discriminatorily discharged and averred that his termination was-for legal and proper reasons.Johnson began work for the Respondent as an electrician's helper in July1949, and about 1 month later became a warper when a warping machine was.installed in the knitting room.On or about January 10, 1950, he was laidoff because of lack of yarn and because the machine which he had been usingwas to be rebuilt.He was selected for the layoff instead of his coemployee,.Jesse Renfroe, who was his junior in length of service, because Johnson had a.record of unexcused absences from work greater than Renfroe had. BetweenJanuary 10 and February 20, he inquired several times for his job and Roach,his supervisor, told him he would be notified when to return to work.Followingsuch later notification, Johnson returned to work on February 20 on the second.shift, 3 p. in. to 11 p. in. (instead of on the first shift, 7 a. in. to 3. p. m.) becausea supply of yarn had been received which Roach wanted to run although itwould require two shifts on the other warping machine since the machine whichJohnson had been operating was still out for repairs.When he returned onFebruary 20, Johnson was told by Roach that he would be put back on his formermachine when it was returned and was also warned by Roach not to be absentagain from work without letting Roach know in advance. McCOMB MANUFACTURINGCOMPANY617Johnson testified that on the day previous to his discharge in March, he hadbeen arrested for speeding in Baton Rouge, Louisiana, and detained in jail whichresulted in his reporting for work at 6 p. in. instead of 3 p. in.; and that hethen asked Roach if he wanted him to work 8 hours begining at 6 p. in., to makeup for his lost time, but Roach replied that he did not and since he was shortof yarn to come 'in at 3 p. in. the next day ; and that when he arrived at workat 3 o'clock the next day, Roach discharged him.Roach, whose testimony I credit, testified that on March 9, 1950, Johnson didnot report for work nor notify him that he would be absent.When Johnsoncalled for his pay check the following morning (Friday) which was payday,Roach discharged him for his unexcused absence from work the day previous.The Respondent disproved that Johnson had ever been arrested or jailed inBaton Rouge and so thoroughly discredited him as a witness that I place noreliance on his testimony.The evidence fails to show that, if he did join the Union, that fact ever cameto the attention of the Respondent, for by his own admission, Johnson took nopart in nor showed any interest in union activities.His testimony that, on oneoccasion, in the presence of Renfroe and Hazel Roach (the wife of SupervisorRoach but not herself a supervisor) he defended his right to have unionorganizersvisit his home, is not sufficient to establish that the Respondent had knowledgeof his union membership or activity.He testified that he had nothing to dowhatever with the rest of the employees as to whether or not they were interestedin the Union ; that his only contact with the Union had been that he was askedto join' and he did so. On direct examination, he testified that 3 days before hewas laid off in January, he signed a union card when the organizers for the.Union came to his house ; but, on cross-examination, he admitted that he didnot know when he had joined ; that it could have been at any time and he couldnot even recall, whether it was before or after Christmas. The Respondentcalled Jesse Renfroe who testified that Johnson had admitted to him that hehad not joined the .Union when the organizers came to his house in January.I find the evidence is insufficient to support the allegations in the complaintinsofar asWillard Johnson is concerned and accordingly, to that extent, thecomplaint should be dismissed.C. Interference, restraint, and. coercionThe evidence adduced to support the allegations of the complaint that the Re-spondent violated Section 8 (a) (1) of the Act has been detailedsupra,withrespect to the alleged interrogation by the Respondent of its employees as to theirunion membership and activity ; threats to close its plant ; threats to employeesthat they would lose their jobs and other benefits ; and telling them the Com-pany had a list of union supporters.Employees Opal Hayes, Katherine C. Johnson, Blanche Freeman, and NelmaHarvey testified that Supervisor Eunice Smith engaged in conduct which, ifbelieved, constituted a violation of Section 8 (a) (1) of the Act.Hayes testi-fied that Smith directly inquired whether Hayes had joined the Union ; onanother occasion had asked Hayes what she thought of the Union and whenHayes replied that she did not know, Smith stated that the girls ought to do theright thing, for if a Union was formed, Perlstein, the president, would close theplant; and that Smith made further comments about the Union during workinghours on several occasions expressing her hopes that the girls would use goodjudgment and not orgaaive the Union.Katherine C. Johnson testified thatSmith questioned her to find out if she had left a brown paper bag in the restroom.This has reference to the bag which contained union circulars which 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohnson had testified she had left in the rest room. It was stipulated that Free-man would have testified if called that Smith asked her about November 1 if..she knew who had left the union leaflets in a paper bag in the rest room.Harveytestified that Smith asked her if she knew who had put the union literature in therest room and when Harvey told her that she did not know, Smith told her to gointo the rest room during recess period and inquire who put it there ; that Harveywent to the rest room (Smith was in the rest room at the time) but Harvey askedno one about it ; and that when Harvey reported later in the day that she couldnot find out who had done it, Smith threatened that the girls might lose theirjobs if the Union came in, or Harvey would if she had anything to do with theUnion.Smith denied the testimony of the foregoing witnesses but admitted thatshe had asked a group of girls collectively if any of them had left a brown paperbag in the rest room.On the accredited testimony of Hayes, Katherine C. John-son,Harvey, and Freeman, I find that Smith threatened that the Respondentwould close the plant if the Union succeeded in organizing the employees ; ques-tioned Hayes as to her membership in the Union ; questioned the employees indi-vidually and severally in an effort to find out the identity of the employee whohad brought the union leaflets into the plant ; threatened Harvey with the loss of.her .job if she had anything to do with the Union and further threatened thatother girls might lose their jobs if the Union succeeded. I further credit Har-vey's testimony that Supervisor Theo Terrell threatened that the employeesmight lose their jobs if the Union was .successful.Accordingly, I find that theRespondent by the aforesaid interrogation and threats thereby interfered with,restrained, and coerced its employees in violation of the provisions of Section8 (a) (1) of the Act. On the accredited testimony of Supervisor Laura Dunna-way I find that she did not question Laura Wingate as to union membership norask her who the organizers for the Union were, and in that respect, the Respond-ent did not violate the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEI find that the activities of the Respondent set forth in Section III, above,occurring in connection with the operations of the Respondent described in Sec.tion I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYSince I have found that the Respondent has engaged in unfair labor practicesviolative of Section 8 (a) (1) of the Act, I shall recommend that the Respondentcease and desist therefrom and take certain affirmative action designed to ef-fectuate the policies of the Act.Upon the basis of the above findings of fact, and upon the entire record in the_case, I make the following :CONCLUSIONS OF LAW1.International Ladies' Garment Workers' Union, A. F. of L., is a labor or-ganization within the meaning of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act. STANOLIND OIL AND GAS COMPANY619-3.The aforesaid unfairlabor practicesare unfair labor practices affectingcommercewithin themeaning of Section 2(6) and(7) of the Act.4.TheRespondent has not discriminated as to thehire and tenureof employ-ment ofOpalHayes,Laura Wingate;Katherine R. Johnson,ViolaM. Boyd,Katherine C. Johnson, Nelma Harvey, Willard Johnson,or Jensie Heck in viola-tion of Section 8 (a) (3) ofthe Act.[Recommended Order omitted from publication in this volume.]STANOLIND OIL AND GAS.COMPANYandINTERNATIONALUNION OF.OPERATING ENGINEERS,AFL,PETITIONER.Case No. 39-RC-285.July 26,1951Supplemental Decision and Certification of RepresentativesOn May 31, 1951, pursuant to the Decision and Direction of Elec-tion issued by the Board in the above-entitled proceeding on May 3,1951, and amended on May 24, 1951, an election by secret ballot wasconducted under the direction and supervision of the Regional Direc-tor for the Sixteenth Region.At the close of the election, a tally of ballots was furnished theparties by the Regional Director.The tally shows that there wereapproximately 93 eligible voters and that 83 ballots were cast, ofwhich 39 were for the Petitioner, and 33 against the Petitioner, and11 were challenged.No objections to the conduct of the election werefiled by either of the parties.Inasmuch as the number of challenged ballots could affect the out-come of the election, the Regional Director, in accordance with theBoard's Rules and Regulations, conducted an investigation and, there-after, on June 8, 1951, issued and served upon the parties his reporton challenges.On June 25, 1951, the Employer filed exceptions tothe Regional Director's report.In his report on challenges, the Regional Director found that PeggyJ.Brown, Ora L. Breetz, and Margaret. G. Wilson, challenged bythe Petitioner, were plant clerical employees and within the appro-priate unit and therefore eligible to vote in the election.He rec-ommended that the challenges to their ballots be overruled.No ex-ceptions having been filed to his findings and recommendations withrespect to these three employees, we adopt his findings and recommen-dations with respect to them.The Regional Director further found that Kitty R. Blackburn,Frederick B. Davis, William C. Erwin, Nancy L. Fish, Robert R.Freeman, Charles J. Kleb, Jr., Conway D. Odom, and William B.Reeves, Jr., also challenged by the Petitioner, were in fact office cleri-95 NLRB No. 79.